DISCIPLINARY PROCEEDINGS
JjPER CURIAM.
On July 21,1994, State Farm Mutual Automobile Insurance Company submitted a complaint to the Office of Disciplinary Counsel alleging that the Respondent, Glen A. Lieberman, failed to properly protect its indemnity interest in settlement funds received by his client.
On May 26, 1995, Respondent filed a “Motion and Affidavit For Consent Discipline,” pursuant to Supreme Court Rule XIX, § 20(D). Therein, he admitted his failure to properly safeguard State Farm’s interest, in violation of Rule 1.15(b) of the Rules of Professional Conduct. In the affidavit of consent submitted with the motion, Respondent claimed that his conduct was unintentional, and that he was unaware that Rule 1.15(b) of the Rules of Professional Conduct applied. He requested that the discipline imposed be limited to a public reprimand, and that the matter be concluded by consent discipline.
On June 2, 1995, Disciplinary Counsel filed a pleading with the Disciplinary Board concurring in the consent discipline proposed by Respondent. Therein, Disciplinary Counsel also expressed its agreement that the violation was negligent, rather than intentional. Disciplinary Counsel agreed that a public reprimand would be an appropriate measure of discipline under the circumstances.
*273On June 23, 1995, this matter was submitted to the Disciplinary Board for review. On October 20, 1995, the Disciplinary Board issued its ruling rejecting the proposed consent discipline, finding that Respondent’s conduct did not violate Rule 1.15(b) of the Rules of ^Professional Conduct. Disciplinary Counsel has sought review by this Court.
In our view, the Disciplinary Board erred in rejecting the consent discipline proposed by respondent and approved by Disciplinary Counsel. Although the Board may reject proposed consent discipline as too lenient, when respondent and Disciplinary Counsel have agreed that a violation occurred, it may not reject consent discipline claiming that there was no violation.
Accordingly, this matter is remanded to the Disciplinary Board with instructions to enter an order recognizing the proposed discipline by consent.
REMANDED TO DISCIPLINARY BOARD WITH INSTRUCTIONS.